751 N.E.2d 678 (2001)
In the Matter of Arnold A. COONS, Jr.
No. 64S00-9904-DI-260.
Supreme Court of Indiana.
July 24, 2001.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and *679 the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: While meeting with a female client whom he was representing in a divorce, the respondent inquired about the client's sexual practices and whether she had ever thought of becoming a prostitute. He also suggested that she wear provocative clothing to bars and asked her to show him her breasts.
Violations: The respondent violated Ind. Professional Conduct Rule 1.7(b), which prohibits a lawyer from representing a client where the lawyer's interests materially limit the representation. The respondent also violated Prof.Cond.R. 8.4(d), which prohibits lawyers from engaging in conduct prejudicial to the administration of justice. The respondent further violated Ind. Admission and Discipline Rule 23, Section 2(a), and Ind. Admission and Discipline Rule 22, which prohibit an attorney from exhibiting an offensive personality.
Discipline: 30-day suspension.
This Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Accordingly, this Court ORDERS that the respondent should be suspended from the practice of law for a period of thirty (30) days, effective August 16, 2001, at the conclusion of which the respondent shall be automatically reinstated to the practice of law. Costs of this proceeding are assessed against the respondent.
SHEPARD, C.J., and SULLIVAN, BOEHM, and RUCKER, JJ., concur.
DICKSON, J., dissents, believing the agreed discipline to be insufficient.